Citation Nr: 0628567	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-01 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1991 to January 
1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Detroit, Michigan 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran contends that he hurt his knees during a training 
exercise in service.  He also contends that has incurred a 
back condition secondary to the knee problems.  

Service medical records indicate that the veteran was treated 
on numerous occasions for bilateral knee pain.  He was seen 
in June 1991 for complaints of right knee pain.  The pain was 
especially noted with running.  An assessment of iliotibial 
tendonitis was made.  Service medical records from July 1991 
indicate continued pain in the right knee, specifically at 
the medial and lateral aspects of the patella.  Records from 
September 1991 show the veteran reported the bilateral knee 
pain began during physical training and had progressively 
worsened after "humping" and falling on his knees during an 
exercise.  The notes indicate he heard a "snap" or "pop" 
noise in his knee after he fell, and swelling occurred.  
Further treatment records from September and December 1991 
indicate tenderness to palpitation and pain with medial and 
lateral movement and rotations.  The medical records are 
negative for evidence of any injury or treatment in regard to 
the veteran's back.

Following his separation from service, the veteran was seen 
at VA medical facilities for continued pain in both knees.  

The Board observes that the veteran has not yet been afforded 
a VA orthopedic examination for his bilateral knee condition.  
The veteran also avers that his back condition is due to his 
bilateral knee disability.  The Board concludes that 
examinations of these claimed disabilities should be 
conducted to determine the nature and etiology of any 
currently existing bilateral knee and back disabilities.  See 
Charles v. Principi, 16 Vet. App. 370 (2002). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers, VA or non-VA, that treated him 
for his knees or for his back since March 
2003, which he has not previously 
submitted.  After he has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that they are provided the 
opportunity to obtain and submit those 
records for VA review.

3.  Upon completion of the above directed 
development, the RO should schedule the 
veteran for an examination by an 
orthopedic physician to determine the 
nature and etiology of any currently 
present bilateral knee or back 
disability.  All indicated tests and 
studies are to be performed, and their 
results should be reported in detail.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  

Based upon the review of the claims 
folders and the examination results, the 
examiner should provide an opinion with 
respect to whether it is at least as 
likely as not that any currently present 
bilateral knee disability is 
etiologically related to the veteran's 
service.  

If it is determined that the bilateral 
knee disorder is related to service, the 
examiner is to render an opinion 
regarding the claimed back disorder.  The 
examiner is to indicate whether it is at 
least as likely as not that the claimed 
back disorder: (1) began in service; or 
(2) if it did not begin in service, is 
the back disorder caused by or made worse 
by the knee disorder?  

The rationale for all opinions expressed 
must be clearly set forth by the 
physician in the examination report. 

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  In 
adjudicating the veteran's disabilities, 
the RO should ensure that the appropriate 
diagnostic criteria are addressed.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case and afford the 
veteran and his representative the 
requisite opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


